Title: From Thomas Jefferson to Mason Locke Weems, 12 June 1801
From: Jefferson, Thomas
To: Weems, Mason Locke


               
                  Sir
                  Washington June 12. 1801
               
               I have duly recieved your favor of the 6th. inst. it happened but at an early period of life, when I had time to read, & was in the habit of acquiring books, Dr. Blair’s sermons becoming a subject of conversation in society. I mistook them for the sermons of a mr Blair, of the Virginia family, published some 50. or 60. years ago, which I possessed & thought little of. I was not sensible of my misapprehension till some [years past when] I had become so immersed in public business as to have no [time] for [reading]. hence it has happened that I have never read, or even seen, Dr. Blair’s sermons; and consequently am unable to attest their merit myself. I have heard them generally commended, and from my knowledge of [another] work of his, I have no doubt of their excellence, that they are worthy of [being] put on a line with Sterne & Enfield; excellent [moral] writers, [tho not of the] same character. I believe firmly with you in the [strict] connection between virtue & happiness: that the latter can never exist where the for[mer is] not: and that virtuous habits are produced by exercising the mind in [reading] and contemplating good moral writings. the publication of these [sermons] cannot therefore but be publicly useful: and I regret that I can bear witness to it only in the ordinary way of subscription. the work [however] has too much celebrity to need the commendations of any individual. it’s character is not unknown to any who will be disposed to read [works of] that kind. wishing you sincerely therefore success in your undertaking I tender you assurances of my consideration [& res]pect
               
                  
                     Th: Jefferson
                  
               
            